Per Curiam.
A writ of attachment was issued out of the District Court of the Pirst Judicial District of the county of Hudson. The judge of that court refused to quash the writ upon application. The certiorari was allowed to review that determination. The reason urged for setting aside such determination by the District Court is because the Local Union No. 362, Journeymen Barbers International Union of America had no money or property belonging to the Journeymen Barbers International Union of America. This is not a sufficient reason for setting aside or quashing the attachment, if properly issued. If property not belonging to the defendant has been attached it may be returned upon a proper proceeding.
The judgment of the District Court of the Pirst Judicial District of the county of Hudson is affirmed, with costs..